Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 1 of 10




                 Exhibit A
     Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 2 of 10




                     FEDERAL DEPOSIT INSURANCE CORPORATION
                                WASHINGTON, D.C.



                                                )
In the Matter of                                )
                                                )               CONSENT ORDER
                                                )
APPLE BANK FOR SAVINGS                          )
MANHASSET, NEW YORK                             )                 FDIC-15-0237b
                                                )
                                                )
(INSURED STATE NONMEMBER BANK)                  )



        The Federal Deposit Insurance Corporation ("FDIC") is the appropriate Federal banking

agency for Apple Bank for Savings, Manhasset, New York ("Bank"), under section 3(q) of the

Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1813(q).

        The Bank, by and through its duly elected and acting Board of Directors ("Board"), has

executed a STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT ORDER

("CONSENT AGREEMENT"), dated December 16, 2015, that is accepted by the FDIC. With

the CONSENT AGREEMENT, the Bank has consented, without admitting or denying any

charges of unsafe or unsound banking practices or violations of law or regulation relating to

weaknesses in the Bank's Bank Secrecy Act ("BSA")/Anti-Money Laundering("AML")

Compliance Program, to the issuance of this Consent Order ("ORDER") by the FDIC.

        Having determined that the requirements for issuance of an order under section 8(b) of

the Act, 12 U.S.C. § I818(b), have been satisfied, the FDIC hereby orders that:


                                   BSA/AML OVERSIGHT

I.      (a)    The Board shall provide for ongoing and appropriate supervision and direction of

the Bank's BSA/AML Compliance Program, assuming full responsibility for the approval of
   Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 3 of 10




sound policies, procedures and processes, including holding regularly scheduled Board meetings,

at which it shall review the Bank's compliance with this ORDER. The Bank's Board minutes

shall document these reviews.

       (b)     Within 120 days from the effective date of this ORDER, the Bank shall develop a

written plan to provide for ongoing Board oversight of the Bank's compliance with applicable

BSA/AML statutory and regulatory requirements ("Board Oversight Plan"). At a minimum, the

Board Oversight Plan shall provide for a sustainable governance framework that includes the

following:

               (i)     Ongoing effective control and oversight of the BSA/AML and Office of

Foreign Assets Control ("OFAC") requirements; and

               (ii)    Clearly defined roles and accountabilities for Bank management and

personnel regarding BSA/AML and OFAC compliance, and appropriate qualifications on the

part of those entrusted with such responsibilities;

       (c)     Within 30 days of completion, the Board Oversight Plan shall be submitted to the

Regional Director of the FDIC New York Region ("Regional Director") for non-objection or

comment. Within 30 days from receipt of non-objection or comments from the Regional

Director, and after incorporation and adoption of any and all comments, the Board shall approve

the Board Oversight Plan and record such approval in the minutes of the Board meeting.

Thereafter, the Board shall implement and fully comply with the Board Oversight Plan.

       (d)     The Bank shall have and retain management and staff with the qualifications,

authority and experience commensurate with their responsibilities to ensure compliance with all

applicable BSA/AML laws and regulations and all aspects of the Bank's BSA/AML Compliance

Program.




                                                  2
     Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 4 of 10




        (e)    Within 90 days from the effective date of this ORDER, and periodically

thereafter, and no less than annually, the Bank shall perform a review of its BSA training, as well

as staffing needs to reasonably ensure adequate and appropriate resources are in place at all

times. The review shall include, at a minimum, consideration of the institution's size and growth

plans, geographical areas served, products and services offered, and changes in the BSA/AML

laws and regulations.

                               BSA/AML RISK ASSESSMENT

2.      Within 120 days from the effective date of this ORDER, the Bank shall review and

enhance its risk assessment of the Bank's operations ("Risk Assessment"), in accordance with

the findings of the April 6, 2015 target examination conducted by the FDIC ("Target

Examination"), and consistent with the guidance for risk assessments set forth in the Federal

Financial Institutions Examination Council's BSA/AML Examination Manual ("BSA Manual"),

and shall establish appropriate written policies, procedures, and processes regarding Risk

Assessments. The Bank shall conduct periodic Risk Assessments of the Bank's operations for

BSA/AML purposes no less than annually.

                                BSAINTERNAL CONTROLS

3.      (a)    Within 120 days from the effective date of this ORDER, the Bank shall develop a

system of internal controls designed to reasonably ensure full compliance with the BSA ("BSA

Internal Controls") taking into consideration the Bank's size and risk profile, as determined by

the Risk Assessment required by paragraph 2 of this ORDER.

        (b)    At a minimum, such system of BSA Internal Controls shall include policies,

procedures, and processes addressing the following areas:




                                                 3
   Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 5 of 10




               (i)     Suspicious Activity Monitoring and Reporting: The Bank shall, taking

into account its size and risk profile, develop, adopt and implement policies, procedures,

processes, and systems for monitoring, detecting, and reporting suspicious activity being

conducted in all areas within or through the Bank; and provide for the timely, accurate, and

complete filing of Suspicious Activity Reports ("SARs") as required by law, with an appropriate

level of documentation and support for management's decisions to file or not to file a SAR.

Such policies, procedures, and systems shall reasonably ensure that the investigation and

resolution of alerts generated by the suspicious activity monitoring system are appropriately

tracked, addressed in a timely manner, fully documented, and adequately supported. Such

policies, procedures, processes and systems shall also require that all relevant areas of the Bank

are monitored for suspicious activity, including, but not limited to the recommendations set forth

in the Targeted Examination. Any systems the Bank plans to utilize to assist in monitoring,

detecting and reporting suspicious activity shall be validated, and parameters which are

established shall be supported through a documented analysis of appropriate information.

               (ii)    Customer Due Diligence: The Bank shall review and enhance its customer

due diligence ("CDD") policies, procedures and processes for new and existing customers to:

                       a.      be consistent with the guidance for CDD set forth in the BSA

Manual;

                       b.      operate in conjunction with its Customer Identification Program

("CIP"); and

                       c.     enable the Bank to reasonably anticipate the types of transactions

in which a customer is likely to engage.

               (iii)   At a minimum, the CDD program shall provide for:



                                                 4
   Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 6 of 10




                       a.      a risk assessment of the customer base through an appropriate risk

rating system to reasonably ensure that the risk level of the Bank's customers is accurately

identified based on the potential for money laundering or other illicit activity posed by the

customer's activities, with consideration given to the purpose of the account, the anticipated type

and volume of account activity, types of products and services offered, and locations and markets

served by the customer;

                      b.      an appropriate level of ongoing monitoring commensurate with the

risk level to reasonably ensure that the Bank can detect suspicious activity and accurately

determine which customers require enhanced due diligence ("EDD");

                       c.     processes to obtain and analyze a sufficient level of customer

information at account opening to assist and support the risk ratings assigned;

                       d.     processes to document and support the CDD analysis, including a

method to validate risk ratings assigned at account opening, and resolve issues when insufficient

or inaccurate information is obtained; and

                       e.     processes to reasonably ensure the timely identification and

accurate reporting of known or suspected criminal activity, as required by the suspicious activity

reporting provisions of Part 353 of the FDIC's Rules and Regulations, 12 C.F.R. Part 353.

               (iv)    Enhanced Customer Due Diligence: The Bank shall review and enhance

its EDD policies, procedures and processes to conduct EDD necessary for those categories of

customers the Bank has reason to believe pose a heightened risk of suspicious activity, including,

but not limited to, the high-risk accounts identified in the Target Examination. The EDD

policies, procedures and processes shall:

                       a.      be consistent with the guidance for EDD set forth in the BSA

Manual; and

                                                  5
   Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 7 of 10




                         b.      operate in conjunction with its CIP and CDD policies, procedures

and processes.

                 (v)     At a minimum, the EDD program shall include procedures to:

                         a.     determine the appropriate frequency for conducting ongoing

reviews based on customer risk level;

                         b.     determine the appropriate documentation necessary to conduct and

support ongoing reviews and analyses in order to reasonably understand the normal and expected

transactions of the customer; and

                         c.     reasonably ensure the timely identification and accurate reporting

of known or suspected criminal activity, as required by the suspicious activity reporting

provisions of Part 353 of the FDIC's Rules and Regulations, 12 C.F.R. Part 353.

                 (vi)    Within 120 days from the effective date of this ORDER, the Bank shall

memorialize in a remediation plan ("Remediation Plan") the steps it has taken to address the

CDD and EDD deficiencies identified in the Target Examination within the Bank's customer

accounts. The Remediation Plan shall include methods to reasonably ensure that all necessary

CDD and EDD is performed and documented in accordance with the relevant provisions of this

paragraph.

                 (vii)   The BSA internal control policies, procedures, processes, and practices

shall operate in conjunction with each other and be consistent with the guidance for

account/transaction monitoring and reporting set forth in the BSA Manual, including arranging

for the dissemination of a high-risk customer list to appropriate departments within the Bank.

       (c)       The Board shall approve the revised BSA internal control policies and procedures,

and the Remediation Plan and record such approvals in the minutes of the Board meeting.




                                                  6
     Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 8 of 10




Thereafter, the Bank shall implement and fully comply with the revised internal control policies,

procedures, procedures, processes and practices and Remediation Plan.

          VALIDATION OF SUSPICIOUS ACTIVITY MONITORING SYSTEM

4.      Within 120 days from the effective date of this ORDER, the Bank shall engage a

qualified firm acceptable to the Regional Director to perform a validation of the Bank's

suspicious activity monitoring system, which shall include testing of the effectiveness of

established filtering criteria and thresholds and ensuring that the system appropriately detects

potentially suspicious activity. Thereafter, testing of the system's effectiveness shall be

performed as part of the Bank audit reviews, with results available for review by the FDIC at

subsequent visitations and examinations.

                                            REPORTS

5.      The Bank shall review and enhance its policies, procedures and processes in order to

detect reportable transactions and reasonably ensure that all required reports, including Currency

Transaction Reports ("CTRs"), SARs, Reports of International Transportation of Currency or

Monetary Instruments, Reports of Foreign Bank and Financial Accounts, and any other similar

or related reports required by applicable BSA/AML laws or regulations are completed accurately

and properly filed within required timeframes.

                                    LOOK BACK REVIEW

6.      (a)    Within 60 days from the effective date of this ORDER, the Bank shall engage a

qualified firm acceptable to the Regional Director to conduct a review of all accounts and

transaction activity for the time period beginning October 1, 2014 through the effective date of

this ORDER in accordance with a written protocol to be submitted to the Regional Director for

his non-objection to determine whether suspicious activity involving any accounts or


                                                  7
     Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 9 of 10




transactions within or through the Bank was properly identified and reported in accordance with

the applicable suspicious activity reporting requirements ("Look Back Review").

        (b)     Within 120 days of receipt of the Regional Director's non-objection, the qualified

firm shall complete the Look Back Review, and the Bank shall prepare any additional CTRs and

SARs necessary based upon the review. Upon completion of the Look Back Review, the Bank

shall submit the findings of the review to the Regional Director.

                                      PROGRESS REPORTS

7.      Within 45 days from the end of each calendar quarter following the effective date of this

ORDER, the Bank shall furnish to the Regional Director written progress reports detailing the

form, manner, and results of any actions taken to secure compliance with this ORDER. All

progress reports and other written responses to this ORDER shall be reviewed by the Board,

recorded in the minutes of the Board meeting, and retained in the Bank's records.


                                SHAREHOLDER DISCLOSURE

8.      Within 30 days from the effective date of this ORDER, the Bank shall send a copy of this

ORDER, or otherwise furnish a description of this ORDER, to its parent holding company. The

description shall fully describe the ORDER in all material respects.


                                        MISCELLANEOUS

        The provisions of this ORDER shall not bar, estop, or otherwise prevent the FDIC or any

other federal or state agency or department from taking any other action against the Bank or any

o f the Bank's current or former institution-affiliated parties.

        This ORDER shall be effective on the date of issuance.




                                                   8
  Case 1:20-cv-06985-LTS-SLC Document 42-1 Filed 12/04/20 Page 10 of 10




       The provisions of this ORDER shall be binding upon the Bank, its institution-affiliated

parties, and any successors and assigns thereof.

       The provisions of this ORDER shall remain effective and enforceable except to the extent

that and until such time as any provision has been modified, terminated, suspended, or set aside

by the FDIC.

       Issued Pursuant to Delegated Authority.

                                             Dated: December 16, 2015

                                             By:


                                             /s/
                                             John F. Vogel
                                             Regional Director
                                             New York Regional Office
                                             Division of Risk Management Supervision
                                             Federal Deposit Insurance Corporation




                                                   9
